 

RESIDENTIAL ACCREDIT LOANS, INC.

 

Depositor,

 

RESIDENTIAL FUNDING COMPANY, LLC,

 

Master Servicer,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

Trustee

 

 

AMENDMENT NO. 1

 

dated as of February 28, 2007

 

 

Amending the

 

POOLING AND SERVICING AGREEMENT

 

among the Depositor, the Master Servicer

and the Trustee

 

Dated as of October 1, 2006

 

 

Mortgage Asset-Backed Pass-Through Certificates

 

Series 2006-Q08

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 (“Amendment”), dated as of February 28, 2007 to the Agreement
(defined below). Capitalized terms used herein shall have the meanings given
thereto in the Agreement.

 

WHEREAS, RESIDENTIAL ACCREDIT LOANS, INC. (the “Depositor”), RESIDENTIAL FUNDING
COMPANY, LLC (the “Master Servicer”) and DEUTSCHE BANK TRUST COMPANY AMERICAS
(the “Trustee”), entered into a Series Supplement, dated as of October 30, 2006
(the “Series Supplement”), to the Standard Terms of Pooling and Servicing
Agreement, dated as of October 30, 2006 (the “Standard Terms” and, together with
the Series Supplement, the “Pooling and Servicing Agreement” or the
“Agreement”), providing for the issuance of Mortgage Asset-Backed Pass-Through
Certificates, Series 2006-Q08;

 

WHEREAS, Section 11.01(a)(ii) of the Agreement permits amendment of the
Agreement by the Depositor, the Master Servicer and the Trustee to correct any
error;                

 

WHEREAS, the Depositor, the Master Servicer and the Trustee wish to amend the
Agreement on the terms and conditions set forth herein;

 

WHEREAS, the Depositor hereby authorizes and directs the Trustee to enter into
this Amendment No. 1 on the terms provided herein and the Trustee, by execution
of this Amendment No. 1, complies therewith; and

 

WHEREAS, the execution of this Amendment No. 1 has been duly authorized by the
Depositor, the Master Servicer and the Trustee;

 

NOW THEREFORE, the Depositor, the Master Servicer and the Trustee hereby agree
as follows:

 

Section 1.

 

The second paragraph of Section 9.01(a) of the Agreement is hereby amended
effective as of the date hereof by deleting such section in the entirety and
replacing it with the following:

 

The right of the Master Servicer to purchase all the assets of the Trust Fund
pursuant to clause (ii) above is conditioned upon (i) the Pool Stated Principal
Balance as of the Distribution Date preceding the Final Distribution Date, prior
to giving effect to distributions to be made on such Distribution Date, being
less than ten percent of the Cut-off Date Principal Balance of the Mortgage
Loans and (ii) if a net interest margin transaction with respect to the Class SB
Certificates is outstanding, the Master Servicer having received the written
consent of Lehman Brothers Inc.

 

2

 

--------------------------------------------------------------------------------

 

Section 2.

 

This Amendment No. 1 may be executed in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts shall constitute
but one and the same instrument.

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their officers thereunto duly authorized and their seal, duly
attested, to be hereunto affixed, all as of the day and year first above
written.

 

 

 

RESIDENTIAL ACCREDIT LOANS, INC.,
as Depositor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Heather Anderson                                    

 

 

Name:  Heather Anderson

 

 

Title:    Vice President

 

 

 

 

 

 

 

 

 

 

RESIDENTIAL FUNDING
COMPANY, LLC, as Master Servicer

 

By:

/s/ Jeffrey Blaschko                                  

 

 

Name:   Jeffrey Blaschko

 

 

Title:     Associate

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee

 

By:

/s/ Melissa Wilman                                    

 

 

Name:  Melissa Wilman

 

 

Title:    Vice President

 

 

 

 

 

 

 

By:

/s/ Katherine M. Wannenmacher                

 

 

Name:   Katherine M. Wannenmacher

 

 

Title:     Vice President

 

 

 

 

 